Citation Nr: 0426513	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for aortic 
insufficiency secondary to a congenital aortic valve 
abnormality.  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from April 1976 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In April 2001, the Board issued a decision in this case, 
denying the veteran's application to reopen his claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2003, the Court issued an Order that vacated the Board's 
decision and remanded the case for further adjudication 
pursuant to briefs by the parties.  

The Board Remanded the case to the RO in September 2003 to 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), pursuant to the Court's Order.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  A rating decision in May 1984 denied service connection 
for aortic insufficiency secondary to a congenital aortic 
valve abnormality.  The veteran was notified of that decision 
and did not file an appeal within one year of the mailing of 
that notice.  

2.  Evidence added to the record since May 1984 is cumulative 
of the evidence that was of record and considered by the RO 
in May 1984 and does not raise a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the May 1984 rating decision, which 
denied the veteran's claim for service connection for aortic 
insufficiency secondary to a congenital aortic valve 
abnormality is not new and material and the claim is not 
reopened; the May 1984 rating action is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 1999 rating decision, January 2000 statement of the 
case, and supplemental statement of the case dated in 
February 2004, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by letter dated in November 2003, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claim on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in November 2003, 
pursuant to the Board's September 2003 Remand, to inform him 
of the VCAA's provisions as they pertained to his claim and 
to advise him to submit any additional evidence within one 
year, although that letter did not specifically contain the 
"fourth element."  In February 2004, the RO provided him 
and his representative with a supplemental statement of the 
case, noting that no additional evidence had been received 
from him.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
His representative has requested that the appeal be forwarded 
to the Board and considered based on the evidence that is 
currently of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for aortic insufficiency was denied by a 
rating decision in May 1984 on the basis that the disorder 
was a congenital abnormality.  The veteran was notified of 
that decision and did not file an appeal within one year of 
the mailing of the notice.  Therefore, that decision is 
final.  

The Board notes that, in June 1997, the veteran filed a VA 
Form 21-526, again requesting service connection for a heart 
disorder.  He submitted no additional evidence.  In June 
1997, the RO wrote him, noting the May 1984 rating decision, 
and notifying him of the type of evidence that was needed to 
reopen his claim, and requesting that he submit such evidence 
within 30 days.  In November 1997, having received no further 
communication from the veteran or any additional evidence 
whatsoever, the RO again wrote the veteran advising him that, 
because they had not received the requested evidence, his 
claim was again denied.  Although that letter notified the 
veteran of his right to appeal that action, the Board will 
consider the May 1984 as the last final disallowance.  

In July 1990, VA's General Counsel issued a Precedent 
Opinion, VAOPGCPREC 82-90, that held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin.  The Board is bound by that 
Opinion.  

At the outset, the Board notes that the veteran has been 
diagnosed as having a congenitally abnormal aortic valve.  
While no examiner has specifically indicated whether the 
abnormality is a defect or a disease (although the Board 
believes that it is, in fact, an anatomical defect that was 
present at birth), such a determination is not necessary for 
the Board's current decision.  

The evidence that was of record at the time of the May 1984 
rating decision included the veteran's service medical 
records, VA outpatient treatment records dated in January 
1984, the summary of a VA hospitalization in February 1984, 
and the report of an April 1984 VA compensation examination.  

The available service medical records are sparse.  Numerous 
requests for additional records both before the May 1984 
decision and subsequently have been unsuccessful.  The 
service records show that, on examination in 1976, no cardiac 
abnormalities were noted.  

In January and February 1984, the veteran was evaluated by VA 
for a heart murmur and was found to have severe aortic 
insufficiency due to a congenitally abnormal aortic valve.  
He was at that time asymptomatic.  

In May 1984, a rating decision denied service connection for 
aortic insufficiency secondary to a congenital aortic 
abnormality; the veteran was notified of that decision in 
June 1984.  The veteran did not file a notice of disagreement 
with the decision within one year of the mailing of that 
notice.  That decision, then, is final and the veteran's 
claim cannot be reopened unless new and material evidence is 
received.  

Evidence added to the record since May 1984 includes VA 
inpatient and outpatient treatment records dated from August 
1992 to November 2003, plus additional records developed 
during the February 1984 VA hospitalization, and the report 
of an evaluation by a private physician in May 2003.  The 
Board notes that most of those records were obtained in a 
request for records developed in conjunction with the 
veteran's application for Social Security disability benefits 
and, although comprising several volumes, many of the records 
are duplicates.  

All of the additional evidence is new, in that it was not 
previously of record and considered at the time of the last 
final denial in January 1999.  Many of those records, 
however, pertain to treatment for unrelated disorders and so 
are not material to the issue on appeal.  

The records that do pertain to the claimed cardiac disorder 
include clinic records that indicate that he was again 
evaluated for his heart disorder in June 1997.  Diagnostic 
tests then again showed severe aortic insufficiency, but now 
with cardiac dilatation and cardiomyopathy  The veteran 
reportedly remained essentially asymptomatic through March 
1998.  

The additional records also include records developed prior 
to and during a May 1999 hospitalization for cardiac surgery, 
at which time the veteran underwent aortic valve replacement.  
In addition, the clinic records reflect periodic monitoring 
of the veteran's anticoagulation medication since 1999, 
because of the prosthetic heart valve.  While the fact that 
he has undergone aortic valve replacement since the May 1984 
rating decision is new information, those records continue to 
indicate that the underlying cardiac problem was aortic 
insufficiency due to a congenitally abnormal aortic valve.  
The treatment records also continue to indicate that the 
disorder was first diagnosed in 1984.  

In his substantive appeal, the veteran reported that, when he 
was 13 or 14, he sustained an injury to his teeth and gums, 
which became seriously infected.  He asserted his belief that 
that infection somehow affected his heart and that his duties 
in service may have aggravated his heart disorder.  

Also of record is a May 2003 report by a private physician, 
whose opinion the veteran had sought regarding whether his 
heart disorder was related to service.  The examiner 
indicated that the veteran stated that he first began to 
experience symptoms around 1976 during service.  The veteran 
reported to him that he was afraid to report his symptoms 
during service, for fear that he would be dismissed.  His 
symptoms during service reportedly included left chest 
discomfort, associated with dyspnea, lasting up to 3 hours, 
and relieved by walking.  The examiner further noted the 
veteran's report that in 1999, he had been experiencing 
lightheadedness and that it was that symptom that had 
precipitated the evaluation that led to his heart surgery.  
The veteran indicated that he had continued to experience 
similar chest discomfort and dyspnea, but not the 
lightheadedness, since the surgery.  The examiner's 
evaluation report made several notations regarding the 
veteran's reported symptoms and reported medical history, 
with each instance of the word "reported" in bold, 
indicating that the information was obtained from the veteran 
himself.  Finally, the examiner's diagnoses included aortic 
valve replacement for aortic insufficiency.  But, 
significantly, he did not express any opinion regarding the 
etiology of the veteran's heart disorder or as to whether the 
disorder was related to service.  

Prior to the Board's issuance of this decision, additional 
medical evidence was received by the Board from the RO in 
August 2004.  The regulations provide that, after 90 days 
following notification of certification and transfer of 
records, the Board will not accept additional evidence except 
when the appellant demonstrates on motion that there was good 
cause for the delay.  The discovery of evidence that was not 
available prior to the expiration of the 90-day period is an 
example of good cause.  If good cause is shown, any pertinent 
evidence submitted by the appellant or representative will be 
accepted.  38 C.F.R. § 20.1304(b).  The record does not 
indicate that the veteran was notified when his files were 
transferred to the Board, to start the running of the 90-day 
clock.  However, some of the additional evidence reflects the 
veteran's treatment through June 2004, medical reports that 
were not previously of record.  Nevertheless, on review of 
the additional evidence, the Board finds that all of the 
additional evidence is either duplicative of evidence that 
was already of record or reflects treatment for disorders 
other than the disorder at issue in this appeal.  As such, it 
is not "pertinent" evidence, as would require Remand of the 
case for the RO to consider that evidence in the first 
instance and, if appropriate, for issuance of another 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2003).  Accordingly, the Board finds that the veteran is not 
prejudiced by the Board's consideration of his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, regarding the May 2003 private physician's report, the 
Board notes that it ultimately provided no opinion as to 
whether the veteran's heart disorder was related to service.  
To the extent that it contains no more than a current 
diagnosis of aortic valve replacement due to aortic 
insufficiency, it is not new.  It is essentially just 
cumulative of evidence that was previously of record.  
Further, however, that report cannot be used as evidence that 
the veteran did, in fact, have symptoms due to the heart 
disorder during service.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Accordingly, the Board finds that the 
May 2003 report does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Similarly, the veteran's own suggestion, contained in his 
substantive appeal, as to possible aggravation of his heart 
disorder during service also does not constitute medical 
evidence.  Such a statement ipso facto does not constitute 
new and material evidence to reopen the veteran's claim.  

The VA treatment records from 1997 to 2003 also provide no 
more information than was already of record and considered at 
the time of the May 1984 rating decision-that the veteran 
had aortic insufficiency due to a congenitally abnormal 
aortic valve.  The treatment records showing that he 
underwent aortic valve replacement for the disorder in 1999 
do not furnish any information concerning whether the 
disorder had its origins in service or whether it was 
aggravated by service.  The Board finds, therefore, that 
those records are also cumulative of previously considered 
evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been received since the final May 1984 
rating decision and that the veteran's claim for service 
connection for aortic insufficiency secondary to a 
congenitally abnormal aortic valve is not reopened.  


ORDER

New and material evidence has not been received since the 
final May 1984 rating decision and that the veteran's claim 
for service connection for aortic insufficiency secondary to 
a congenitally abnormal aortic valve is not reopened.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



